Citation Nr: 0615911
Decision Date: 06/01/06	Archive Date: 09/01/06

DOCKET NO. 00-11 392                        DATE JUN 01 2006

On appeal from the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a).

ATTORNEY FOR THE BOARD

Robert C. Schamberger, Counsel



INTRODUCTION

The veteran served on active duty from December 1959 to December 1962.

This case arises from a February 2002 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania, that denied eligibility for RH insurance under 38 U.S.C.A. § 1922(a) (West 2002).

The veteran had requested a Travel Board Hearing before a Veterans Law Judge and one was scheduled in December 2005, but he declined to testify without his attorney. See VA letter to veteran dated November 1, 2005, included in the claims folder.

The issues of entitlement to service connection for asthma, residuals of a back injury, chronic obstructive pulmonary disease (COPD) secondary to radiation exposure, a lung condition secondary to tobacco use or nicotine dependence, residuals of a neck injury, residuals of a head injury, and residuals of chemical exposure, as well as entitlement to an earlier effective date for the grant of service connection for a depressive disorder, will be addressed in a separate decision.

FINDINGS OF FACT

1. In October 2001, the veteran was granted service connection for a depressive disorder and assigned a 50 percent rating; this is the veteran's only service-connected disability.

2. The medical evidence shows that he has non-service-connected heart disease, chronic obstructive pulmonary disease (COPD), and bladder cancer.

3. The veteran has been granted Social Security disability benefits based on his COPD.

- 2



4. At the time of his RH insurance application, the veteran was not in good health, as defined by the applicable VA criteria.

CONCLUSION OF LAW

Basic eligibility for entitlement to Service Disabled Veterans' (RH) Insurance pursuant to 38 U.S.C.A. § 1922(a) has not been shown. 38 U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 8.0 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2001 rating decision, the RO granted service connection for a depressive disorder and assigned a 50 percent rating. This is the veteran's only service-connected disability.

In a January 1997 decision, the Social Security Administration (SSA) determined that the veteran was disabled primarily because of COPD. The date in which his disability began was determined to be July 1, 1995.

The veteran filed a claim of Service Disabled Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a) in January 2002. On the application, the veteran reported that he was 6 feet tall and that he weighed 250 pounds. He indicated he had heart disease, cancer, and high blood pressure, and was born in October 1939.

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may be entitled to RH insurance when it is determined that he has a compensable service-connected disability and he applies in writing for such insurance within two years of the date service connection was granted. 38 U.S.C.A. § 1922(a) (West 2002).

In order to be eligible for RH insurance; the veteran must be in "good health," excepting any service-connected disabilities. The law requires the Secretary to establish standards of good health to determine if the applicant is, from clinical or

- 3 



other evidence, free from disease, injury, abnormality, infirmity, or residual of disease or injury to a degree that would tend to weaken or impair the normal functions of the mind or body or to shorten life. 38 U.S.C.A. § 1922(a) (West 2002); 38 C.F.R. § 8.0 (2005). (The term good health means that the applicant is, from clinical or other evidence, free from any condition that would tend to weaken normal physical or mental functions or shorten life.)

The Secretary has promulgated Veterans Benefits Manual M29-1, Part V, Insurance Operations Underwriting Procedures (M29-1), which contains guidelines for evaluating applications for the various insurance programs administered by the VA.

In the present case, the veteran clearly filed a timely written application for RH insurance, based on an October 2001 grant of service connection for depressive disorder with a compensable rating; that much is not in dispute. Thus, the only
question at issue is whether the veteran is in "good health," aside from his serviceconnected disabilities.

"Good health" is determined by a system of numerical ratings used as a means of classifying or grouping applicants according to their state of health. Mortality debits for existing impairments are added and credits for favorable features are subtracted. The total of these numerically expressed debits and credits is the mortality ratio of the risk. Applications for Service Disabled Veterans Insurance (RH) will be acceptable if the non-service connected disability does not exceed 300 percent mortality. M29-1, Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).

As stated above, to determine if the veteran meets the standard of "good health," debits are assigned for his build and non-service connected disabilities. The veteran was born in 1939. According to the M29-1 manual, Part V, a person of the veteran's age, height, and weight (62 at the time of application, 6'0" and 250 lbs) is assigned 160 debits. The evidence also clearly documents that the veteran has non-service connected heart disease, COPD, and bladder cancer. The veteran's COPD is the bases of his Social Security disability award. Private medical records from Riverview Regional Medical Center dated in January 1999 reveal that the veteran underwent cardiac catheterization which revealed a left anterior descending withy

- 4 



50% stenosis in the mid potion and diffuse disease in the circumflex coronary artery. The diagnosis was unstable angina with coronary artery disease. Lastly, a VA treatment note dated in September 2002 indicates that the veteran has papillary carcinoma of the bladder and has had three BCG treatments. The veteran's COPD is assigned 300 debits. M29-1, Part V, Chapter 2, Emphysema. A veteran with a history of heart disease is assigned 200 debits. M29-1, Part V, Chapter 2, Heart . Disease, A veteran with a history of bladder cancer is assigned 1200 debits. M29-1, Part V, Chapter 2, Tumor Rating Chart A. Accordingly, adding together the. veteran's debits gives a total of 1,860 debits.

Looking only at the non-service connected COPD, heart disease, and bladder cancer, it is clearly established by the uncontroverted medical evidence that the veteran's mortality ratio of risk is 1,860, and is well in excess of 300, prohibiting a finding of "good health." Veterans Benefits Manual M29-1, Part V, Insurance Operations Underwriting Procedures. As such, the veteran's application must be rejected due to ineligibility under 38 U.S.C.A. § 1922 (West 2002). In addition, a grant of Social Security disability benefits for COPD would preclude a finding of good health, since the veteran was found to be totally disabled due to a non-service connected disability. M29-1, Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12i. Since the veteran is not in "good health" according to the Standards established by the Veteran in M29-1, part V, his claim for Service Disabled Veterans Insurance (RH) under 38 U.S.C.A.§ 1922(a) must be denied.

ORDER

The veteran's claim for RH insurance is denied.

C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

- 5 



